Title: To Thomas Jefferson from Benjamin Rush, 29 July 1799
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir/
Philadelphia July 29. 1799

Herewith you will receive two pamphflets, the one upon the causes of Animal life, the Other upon the Origin of the yellow fever in our city, & upon the means of preventing it. The latter has been generally read by our citizens, and has removed a small portion of their prejudices upon the Subject of our annual calamity. But time, and Another Visitation by the disease, I fear will Alone cure us of our Absurd, & destructive belief in its importation.
Adieu. Continue to number me among your friends. While Science, and the principles & events of 1776, are congenial to my heart, your name will be dear to

Benjn: Rush.

 